EXHIBIT 99.3 CENTRIC RX, INC. JUNE 30, 2 CENTRIC RX, INC. (A Development Stage Company) FINANCIAL STATEMENTS June 30, 2007 C O N T E N T S Report of Independent Registered Public Accounting Firm 1 Balance Sheet 2 Statements of Operations 3 Statements of Stockholders’ Equity 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors CENTRIC RX, INC. Las Vegas, Nevada We have audited the accompanying balance sheet of CENTRIC RX, INC. as of June 30, 2007, and the related statements of operations, stockholders' equity and cash flows for the periods ended June 30, 2007 and 2006 and from inception of the development stage on August 31, 2004 through June 30, 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of CENTRIC RX, INC. as of June 30, 2007 and 2006 and the results of their operations and their cash flows for the periods ended June 30, 2007 and 2006 and from inception of the development stage on August 31, 2004 through June 30, 2007, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company's deficit in working capital and losses raises substantial doubt about its ability to continue as a going concern. Management's plans concerning these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ De Joya Griffith & Company, LLC De Joya Griffith & Company, LLC Henderson, Nevada July 31, 2007 2580 Anthem Village Drive, Henderson, NV 89052 Telephone (702) 588-5960 * Facsimile (702) 588-5979 CENTRIC RX, INC. (A Development Stage Company) Balance Sheet ASSETS June 30, 2007 CURRENT ASSETS Cash $ 57.45 Total Current Assets 57.45 OTHER ASSETS Software 250,000.00 Less Accumulated Depreciation (129,166.67 ) Total Other Assets 120,833.33 TOTAL ASSETS $ 120,890.78 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Due to – related party $ 75,000.00 Total Current Liabilities 75,000.00 Total Liabilities 75,000.00 STOCKHOLDERS’ EQUITY Common stock: 25,000,000 shares authorized of $0.0001 par value, 8,000,000 shares issued and outstanding 800.00 Additional paid-in capital 180,082.80 Deficit accumulated during the development stage (134,992.02 ) Total Stockholders’ Equity 45,890.78 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 120,890.78 The accompanying notes are an integral part of these financial statements. 2 CENTRIC RX, INC. (A Development Stage Company) Statements of Operations For the Periods Ended June 30, From Inception of the Development Stage on August 31, 2004 through June 30, 2007 2006 2007 NET SALES - - - COST OF SALES - - - GROSS MARGIN - - - EXPENSES Depreciation expense 25,000.00 25,000.00 129,166.67 Bank service charges 63.00 48.00 279.00 Legal and Professional - - 325.00 Office expense 213.00 - 384.10 Miscellaneous - - 50.00 Postage & delivery 4.60 - 54.45 Rent 835.20 835.20 4,732.80 Total Expenses 26,115.80 25,883.20 134,992.02 LOSS BEFORE OTHER INCOME (EXPENSE) (26,115.80 ) (25,883.20 ) (134,992.02 ) NET LOSS (26,115.80 ) (25,883.20 ) (134,992.02 ) BASIC INCOME PER SHARE (0.0031 ) (0.0026 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 8,342,510 10,000,000 The accompanying notes are an integral part of these financial statements. 3 CENTRIC RX, INC. (A Development Stage Company) Statements of Stockholders’ Equity Additional Stock Common Stock Paid-in Subscription Accumulated Shares Amount Capital (Receivable) Deficit Total Balance, August, 31, 2004 - $ - $ - $ - $ - $ - Common stock issued 8,000,000 800.00 - (75.00 ) - 725.00 Common stock issued for software 2,000,000 200.00 174,800.00 - - 175,000.00 Expenses paid – capital contribution - - 556.80 - - 556.80 Net loss for the period ended December 31, 2004 - (5,218.42 ) (5,218.42 ) Balance, December 31, 2004 10,000,000 1,000.00 175,356.80 (75.00 ) (5,218.42 ) 171,500.22 Collection on stock subscription receivable - - - 75.00 - 75.00 Expenses paid – capital contribution - - 1,720.40 - - 1,720.40 Net loss for the year ended December 31, 2005 - (51,891.40 ) (51,891.40 ) Balance, December 31, 2005 10,000,000 1,000.00 177,077.20 - (57,109.82 ) 120,967.38 Expenses paid – capital contribution - - 1,670.40 - - 1,670.40 Net loss for the year ended December 31, 2006 - (51,766.40 ) (51,766.40 ) Balance, December 31, 2006 10,000,000 1,000.00 178,747.60 - (108,876.22 ) 70,871.38 Common stock returned to Treasury (2,000,000 ) (200.00 ) 200.00 - - - Capital contributed - - 100.00 - - 100.00 Expenses paid – capital contribution - - 1,035.20 - - 1,035.20 Net loss for the period ended June 30, 2006 - (26,115.80 ) (26,115.80 ) Balance, June 30, 2007 8,000,000 $ 800.00 $ 180,082.80 $ - $ (134,992.02 ) $ 45,890.78 The accompanying notes are an integral part of these financial statements. 4 CENTRIC RX, INC. (A Development Stage Company) Statements of Cash Flows For the Periods Ended June 30, From Inception of the Development Stage on August 31, 2004 through June 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ 26,115.80 $ 25,883.20 $ 134,992.02 Adjustments to reconcile net loss to net cash (used) by operating activities: Depreciation expense 25,000.00 25,000.00 129,166.67 Non-compensated executive services 1,035.20 835.20 5,307.80 Net Cash (Used) by Operating Activities (80.60 ) (48.00 ) (517.55 ) CASH FLOWS FROM INVESTING ACTIVITIES - - - CASH FLOWS FROM FINANCING ACTIVITIES Capital contribution 100.00 - 100.00 Proceeds from stock subscriptions - - 475.00 Net Cash Provided by Financing Activities 100.00 - 575.00 NET INCREASE (DECREASE) IN CASH 19.40 (48.00 ) 57.45 CASH AT BEGINNING OF YEAR 38.05 134.05 - CASH AT END OF YEAR $ 57.45 $ 86.05 $ 57.45 SUPPLEMENTAL SCHEDULE OF CASH FLOW ACTIVITIES CASH PAID FOR: Interest $ - $ - $ - Income taxes $ - $ - $ - NON-CASH FINANCING ACTIVITIES: Capital contribution $ 100.00 $ - $ 100.00 Common stock issued for software acquisition $ - $ 175,000.00 $ 175,000.00 Due to related party related to software acquisition $ - $ 75,000.00 $ 75,000.00 The accompanying notes are an integral part of these financial statements. 5 CENTRIC RX, INC. (A Development Stage Company) Notes to the Financial Statements June 30, 2007 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a.Organization The financial statements presented are those of Centric Rx, Inc. Centric Rx, Inc. was originally incorporated under the laws of the State of Nevada on August 31, 2004.Centric Rx, Inc. was incorporated with the business intent of developing a business with the purpose of fulfillment and distribution of prescription medicines. In December, 2004, Centric Rx, Inc. entered into an Asset Purchase Agreement to purchase certain assets from Dave Abbott and Richard Brugger, dba MTRXMD.com valued at $250,000.00 in exchange for 2,000,000 shares of Centric Rx, Inc. common stock and $75,000.00 due to Canada Pharmacy Express Ltd due on the initial financing of Centric Rx, Inc. On June 28, 2007, Centric Rx, Inc. entered into a share exchange agreement with Worldwide Strategies Incorporated, a Nevada corporation (WWSI).The agreement calls for Centric shareholders to receive an aggregate of up to 2,250,000 Post-Reverse split shares of WWSI Common Stock on a pro rata basis.Each share of Centric that is issued and outstanding immediately prior to the exchange will be converted automatically into the right to receive 0.28125 Post-Reverse Split Shares of WWSI Common Stock. The Company is in the development stage and is actively pursuing a merger with an operating company. b.Accounting Method The Company’s financial statements are prepared using the accrual method of accounting.The Company has elected a December 31 year end. c.Cash and Cash Equivalents Cash equivalents include short-term, highly liquid investments with maturities of three months or less at the time of acquisition. d. Basic and Diluted Loss Per Share For the Periods Ended June 30, 2007 2006 Income (numerator) $ (26,115.80 ) $ (25,883.20 ) Shares (denominator) 8,342,510 10,000,000 Per share amount $ (0.0031 ) $ (0.0026 ) The basic and diluted loss per share of common stock is based on the weighted average number of shares issued and outstanding during the period of the financial statements.As a result, basic and diluted loss per share amounts are essentially the same for the periods ended June 30, 2007 and 2006. 6 CENTRIC RX, INC. (A Development Stage Company) Notes to the Financial Statements June 30, 2007 e.Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. f.Provision for Taxes At June 30, 2007, the Company had an accumulated tax deficit of approximately $134,992.02 which includes net operating loss carryforwards that may be offset against future taxable income through 2026.No tax benefit has been reported in the financial statements as the Company believes there is a 50% or greater chance the net operating loss carryforwards will expire unused.Accordingly, the potential tax benefits of the net operating loss carryforwards are offset by a valuation allowance of the same amount. The income tax benefit differs from the amount computed at the federal statutory rates of approximately 38% as follows: For the Periods Ended June 30, 2007 2006 Income tax benefit at statutory rate $ 52,647 $ 32,357 Change in valuation allowance (52,647 ) (32,357 ) $ - $ - Deferred tax assets (liabilities) are comprised of the following: For the Periods Ended June 30, 2007 2006 Income tax benefit at statutory rate $ 52,647 $ 32,357 Change in valuation allowance (52,647 ) (32,357 ) $ - $ - Due to the change in ownership provisions of the Tax Reform Act of 1986, net operating loss carry forwards for Federal income tax reporting purposes are subject to annual limitations.Should a change in ownership occur, net operating loss carryforwards may be limited as to use in the future. g.
